            Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 1 of 37




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

PHARO GAIA FUND, LTD., PHARO
MACRO FUND, LTD., and PHARO
TRADING FUND, LTD.,                                    Case No. 20-cv-8497 (AT)

                        Plaintiffs,
        v.
THE BOLIVARIAN REPUBLIC OF
VENEZUELA,
                        Defendant.


     DECLARATION OF MATTHEW D. MCGILL IN SUPPORT OF PLAINTIFFS’
                APPLICATION FOR DEFAULT JUDGMENT

       I, Matthew D. McGill, declare and state as follows:

       1.      I respectfully submit this Declaration in support of Plaintiffs’ application for default

judgment. I have personal knowledge about the information in this Declaration.

       2.      I am a partner at the law firm Gibson, Dunn & Crutcher LLP, and I represent

Plaintiffs Pharo Gaia Fund, Ltd. (“Pharo Gaia”), Pharo Macro Fund, Ltd. (“Pharo Macro”) and

Pharo Trading Fund, Ltd. (“Pharo Trading”) in the above-captioned case.

       3.      Attached hereto, and included separately from the exhibits set forth below, are (1)

a proposed order granting default judgment, (2) a proposed default judgment, (3) a Certificate of

Default from the Clerk of Court, (4) a copy of the Complaint, and (5) a copy of a letter and certified

copy of diplomatic note from the U.S. Department of State dated March 10, 2021, evidencing

service of the summons and Complaint.
            Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 2 of 37




A.     Exhibits

       4.      Attached as Exhibit A is a true and accurate copy of the listing memorandum for

the series of bonds issued by Venezuela designated ISIN USP9747AG56 (2020s Listing

Memorandum).

       5.      Attached as Exhibit B is a true and accurate copy of Pharo Gaia’s, Pharo Macro’s,

and Pharo Gaia’s Citigroup Account Statements, dated December 4, 2020, which show their

beneficial ownership of the various series of bonds at issue in this proceeding.

       6.      Attached as Exhibit C is a true and accurate copy of the listing memorandum for

the series of bonds issued by Venezuela designated ISIN USP1765AA59 (2023s Listing

Memorandum).

       7.      Attached as Exhibit D is a true and accurate copy of the listing memorandum for

the series of bonds issued by Venezuela designated ISIN USP97475AP55 (2024s Listing

Memorandum).

       8.      Attached as Exhibit E is a true and accurate copy of the listing memorandum for

the series of bonds issued by Venezuela designated ISIN XS0217249126 (2025s Listing

Memorandum).

       9.      Attached as Exhibit F is a true and accurate copy of the listing memorandum for

the series of bonds issued by Venezuela designated ISIN USP17625AE71 (2026s Listing

Memorandum).

       10.     Attached as Exhibit G is a true and accurate copy of the prospectus for the series of

bonds issued by Venezuela designated ISIN US922646AS37 (2027s Prospectus).

       11.     Attached as Exhibit H is a true and accurate copy of the listing memorandum for

the series of bonds issued by Venezuela designated ISIN US922646BL74 (2034s Listing

Memorandum).


                                                 2
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 3 of 37




       12.    Attached as Exhibit I is a true and accurate copy of the Registered Global Security

for the series of bonds issued by Venezuela designated ISIN US922646BL74 (2034s Registered

Global Security).

       13.    Attached as Exhibit J is a true and accurate copy of the listing memorandum for the

series of bonds issued by Venezuela designated ISIN USP97475AJ95 (2038s Listing

Memorandum).

       14.    Attached as Exhibit K is a true and accurate copy of a fiscal agency agreement

dated September 3, 1997, between Venezuela and Banco Central de Venezuela, as Venezuela’s

official financial agent, and The Chase Manhattan Bank, as fiscal agent (“1997 FAA”).

       15.    Attached as Exhibit L is a true and accurate copy of a fiscal agency agreement dated

August 6, 1998, between Venezuela and Banco Central de Venezuela, as Venezuela’s official

financial agent, and The Chase Manhattan Bank, as fiscal agent (“1998 FAA”).

       16.    Attached as Exhibit M are true and accurate copies of two amendments to the 1998

FAA, dated January 19, 2004 and September 29, 2004. (“1998 FAA Amendments”).

       17.    Attached as Exhibit N is a true and accurate copy of a fiscal agency agreement

dated July 25, 2001, between Venezuela and Banco Central de Venezuela, as Venezuela’s official

financial agent, and Deutsche Bank AG and Deutsche Bank Trust Company Americas (formerly

Bankers Trust Company), as fiscal agents (“2001 FAA”).

       18.    Attached as Exhibit O are true and accurate copies of three amendments to the 2001

Fiscal Agency Agreement, dated September 19, 2003, March 21, 2005, and December 17, 2007

(“2001 FAA Amendments”).

       19.    Attached as Exhibit P are true and accurate copies of letters from Cede & Co.

authorizing Pharo Gaia, Pharo Macro, and Pharo Trading to initiate suit on the series of bonds




                                               3
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 4 of 37




issued by Venezuela designated ISIN USP17625AE71, ISIN USP97475AJ95, ISIN

US922646BL74, ISIN US922646AS37, ISIN USP97475AP55, ISIN USP17625AA59, ISIN

USP97475AG56 (“Cede & Co. Authorization Letters”).

       20.      Attached as Exhibit Q is a true and accurate copy of a letter from Deutsche Bank

AG authorizing Pharo Gaia, Pharo Macro, and Pharo Trading to initiate suit on the series of bonds

issued by Venezuela designated ISIN XS0217249126 (“Deutsche Bank Authorization Letter”).

       21.      Attached as Exhibit R is a true and accurate copy of a letter from Pharo Gaia, Pharo

Macro, and Pharo Trading to Deutsche Bank AG exercising the contractual acceleration right in

certain of the bonds.

B.     Basis for Default Judgment

       22.      On October 12, 2020, the Funds brought this breach-of-contract action against

Venezuela. Dkt. 1. Although the FAAs provide that service “may be made upon the Consul

General of the Republic of Venezuela or, in his or her absence or incapacity, any official of the

Consulate of Venezuela,” Ex. N § 14(b) (2001 FAA), Venezuela has admitted in other litigation

that “the Consul General has been recalled, the Consulate has been closed, and no replacement

process agent has been appointed,” Mem. of the Bolivarian Rep. of Venezuela in Support of

Motion to Vacate Certificate of Default and Dismiss for Lack of Personal Jurisdiction at 13, Lovati

v. Bolivarian Rep. of Venezuela, No. 1:19-cv-04796-ALC (S.D.N.Y. Mar. 13, 2020), ECF No. 44

(quotation marks omitted). Plaintiffs’ attempt to serve Venezuela at the Consul General was

unsuccessful.

       23.      28 U.S.C. § 1608(a) provides that in the absence of a special arrangement for

service on a foreign sovereign, service may be effected pursuant to an applicable international

convention on service of judicial documents, or by sending a copy of the summons and complaint

to the head of the ministry of foreign affairs of the sovereign defendant. Venezuela has explained,


                                                 4
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 5 of 37




however, that service under an applicable international convention would be ineffective because

it “would require the Court to recognize the actions and decrees of the Maduro regime, in

contravention of the Executive’s exclusive recognition of Juan Guaidó” as President of Venezuela.

See Mem. of the Bolivarian Rep. of Venezuela in Support of Motion to Vacate Certificate of

Default and Dismiss for Lack of Personal Jurisdiction at 17, No. 1:19-cv-04796-ALC (S.D.N.Y.

Mar. 13, 2020), ECF No. 44. Service on the ministry of foreign affairs is unavailable because

Venezuela has formally objected to service by mail pursuant to the Convention on the Service

Board of Judicial and Extrajudicial Documents in Civil and Commercial Matters, Nov. 15, 1965,

20 U.S.T. 361, T.I.A.S. No. 6638.             See Hague Service Convention, Status Table,

https://bit.ly/3koXmSa. Plaintiffs therefore requested that the Clerk of Court mail, through FedEx,

two copies of the complaint and related papers, to the United States Department of State for service

on Venezuela. Dkt. 6. That mailing was made on October 16, 2020. Dkt. 12; see also 28 U.S.C.

§ 1608(a)(4).

       24.      On March 10, 2021, the U.S. Department of State delivered to Plaintiffs and the

Clerk of Court a letter and certified copy of the diplomatic note indicating that the documents had

been delivered to the Embassy of the Bolivarian Republic of Venezuela in Washington, DC under

cover of U.S. Department of State diplomatic note on February 12, 2021.

       25.      Receipt of this letter and certified copy of diplomatic note was acknowledged by

the Court on March 18, 2021, with the exception that the docket entry incorrectly lists the date of

service as February 12, 2020 rather than February 12, 2021.

       26.      Pursuant to 28 U.S.C. § 1608(c)(1) and (d), a foreign state served pursuant to 28

U.S.C. § 1608(a)(4) “shall serve an answer or other responsive pleading to the complaint within

sixty days after service has been made,” which in these circumstances is “the date of transmittal




                                                 5
             Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 6 of 37




indicated in the certified copy of the diplomatic note.” Here, the date of transmittal indicated in

the certified copy of the diplomatic note is February 12, 2021.

        27.     Accordingly, Venezuela’s answer or other responsive pleading was due 60 days

from February 12, 2021, or April 13, 2021.

        28.     Venezuela did not answer the Complaint or file a responsive pleading by April 13,

2021, and on April 14, 2021, Plaintiffs filed a proposed certificate of default. Dkt. 20. Upon

direction of the Court, Plaintiffs filed an amended proposed certificate of default on April 15, 2021.

Dkt. 21. The Clerk of Court issued the certificate of default on April 15, 2021. Dkt. 22.

C.      Procedural History

        29.     There is no pertinent procedural history beyond service of the summons and

Complaint.

D.      Legal Basis for Liability

        30.     Because default judgment is sought against a foreign sovereign pursuant to the

FSIA, the Court must assure itself that Plaintiffs have “establishe[d] [their] claim or right to relief

by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). The facts and evidence establishing

Plaintiffs’ right to relief are set forth below.

        i.      The Bonds

        31.     The first series of bonds, designated USP9747AG56, matured on December 9, 2020

and accrues interest at a rate of 6.00% per year. Ex. A (2020s Listing memorandum). I refer to

this series of bonds as “the 6.00% 2020 Bonds” or “the 2020s.”

        32.     Pharo Gaia is a current beneficial owner of $186,000,000 principal amount of the

6.00% 2020 Bonds. Ex. B at 3. Pharo Macro is a current beneficial owner of $190,450,000

principal amount of the 6.00% 2020 Bonds. Ex. B at 4. Pharo Trading is a current beneficial

owner of $4,500,000 principal amount of the 6.00% 2020 Bonds. Ex. B at 1.


                                                   6
           Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 7 of 37




        33.     The terms of the 6.00% 2020 Bonds are set forth in the relevant listing

memorandum. Ex. A (2020s Listing Memorandum). The 6.00% 2020 Bonds accrue interest at a

rate of 6.00% per year until payment of principal, including after maturity if the principal is not

paid at maturity. Ex. A at 19 (2020s Listing Memorandum). Half of the annual interest (3.00%)

is payable biannually on June 9 and December 9 of each year. Ex. A at 19 (2020s Listing

Memorandum).

        34.     The 6.00% 2020 Bonds matured on December 9, 2020, at which time the entire

principal became due and payable. E.g., Ex. A at 19 (2020s Listing Memorandum). Because

Venezuela has not paid the principal amount of the 6.00% 2020 Bonds, Venezuela remains

obligated to make biannual interest payments at a rate of 6.00% per year. Ex. A at 19 (2020s

Listing Memorandum).1

        35.     The second series of bonds, designated USP1765AA59, is scheduled to mature on

May 7, 2023 and accrues interest at a rate of 9.00% per year. Ex. C (2023s Listing Memorandum).

I refer to this series of bonds as “the 9.00% 2023 Bonds” or “the 2023s.”

        36.     Pharo Gaia is a current beneficial owner of $24,000,000 principal amount of the

9.00% 2023 Bonds. Ex. B at 3. Pharo Macro is a current beneficial owner of $19,000,000 principal

amount of the 9.00% 2023 Bonds. Ex. B at 5.

        37.     The terms of the 9.00% 2023 Bonds are set forth in the relevant listing

memorandum. Ex. C (2023s Listing Memorandum). The 9.00% 2023 Bonds accrue interest at a

rate of 9.00% per year until payment of principal, including after maturity if the principal is not



 1
     Some of the bonds matured and additional interest payments came due after this suit was filed,
     or may come due after the filing of this application for default judgment. However, this Court
     “should grant the relief to which each party is entitled, even if the party has not demanded that
     relief in its pleadings.” Fed. R. Civ. P. 54(c).


                                                  7
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 8 of 37




paid at maturity. Ex. C at 14 (2023s Listing Memorandum). Half of the annual interest (4.50%)

is payable biannually on May 7 and November 7 of each year. Ex. C at 14 (2023s Listing

Memorandum).

       38.     The third series of bonds, designated USP97475AP55, is scheduled to mature on

October 13, 2024 and accrues interest at a rate of 8.25% per year. Ex. D (2024s Listing

Memorandum). I refer to this series of bonds as “the 8.25% 2024 Bonds” or “the 2024s.”

       39.     Pharo Gaia is a current beneficial owner of $75,500,000 principal amount of the

8.25% 2024 Bonds. Ex. B at 3. Pharo Macro is a current beneficial owner of $44,300,000 principal

amount of the 8.25% 2024 Bonds. Ex. B at 5. Pharo Trading is a current beneficial owner of

$17,700,000 principal amount of the 8.25% 2024 Bonds. Ex. B at 1.

       40.     The terms of the 8.25% 2024 Bonds are set forth in the relevant listing

memorandum. Ex. D (2024s Listing Memorandum). The 8.25% 2024 Bonds accrue interest at a

rate of 8.25% per year until payment of principal, including after maturity if the principal is not

paid at maturity. Ex. D at 15 (2024s Listing Memorandum). Half the annual interest (4.125%) is

payable biannually on April 13 and October 13 of each year. Ex. D at 15 (2024s Listing

Memorandum).

       41.     The fourth series of bonds, designated XS0217249126, is scheduled to mature on

April 21, 2025 and accrues interest at a rate of 7.65% per year.           Ex. E (2025s Listing

Memorandum). I refer to this series of bonds as “the 7.65% 2025 Bonds” or “the 2025s.”

       42.     Pharo Gaia is a current beneficial owner of $176,000,000 principal amount of the

7.65% 2025 Bonds. Ex. B at 3. Pharo Macro is a current beneficial owner of $255,500,000

principal amount of the 7.65% 2025 Bonds. Ex. B at 4. Pharo Trading is a current beneficial

owner of $26,000,000 principal amount of the 7.65% 2025 Bonds. Ex. B at 1.




                                                8
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 9 of 37




       43.     The terms of the 7.65% 2025 Bonds are set forth in the relevant listing

memorandum. Ex. E (2025s Listing Memorandum). The 7.65% 2025 Bonds accrue interest at a

rate of 7.65% per year until payment of principal, including after maturity if the principal is not

paid at maturity. Ex. E at 22 (2025s Listing Memorandum). Half of the annual interest (3.825%)

is payable biannually on April 21 and October 21 of each year. Ex. E at 22 (2025s Listing

Memorandum).

       44.     On December 22, 2020, Plaintiffs—holding 25% or more in aggregate outstanding

principal amount of the 7.65% 2025 Bonds—accelerated those bonds, rendering immediately due

and payable the full amount of all unpaid principal and interest on those bonds. Ex. E at 24–25

(2025s Listing Memorandum); Ex. R (Acceleration Letter). Venezuela remains obligated to make

biannual interest payments at a rate of 7.65% per year. Ex. E at 22 (2025s Listing Memorandum).

       45.     The fifth series of bonds, designated USP17625AE71, is scheduled to mature on

October 21, 2026 and accrues interest at a rate of 11.75% per year. Ex. F (2026s Listing

Memorandum). I refer to this series of bonds as “the 11.75% 2026 Bonds” or “the 2026s.”

       46.     Pharo Macro is a current beneficial owner of $5,000,000 principal amount of the

11.75% 2026 Bonds. Ex. B at 4. The terms of the 11.75% 2026 Bonds are set forth in the relevant

listing memorandum. Ex. F (2026s Listing Memorandum). The 11.75% 2026 Bonds accrue at an

interest rate of 11.75% per year until payment of principal, including after maturity if the principal

is not paid at maturity. Ex. F at 15 (2026s Listing Memorandum). Half of the annual interest

(5.875%) is payable biannually on April 21 and October 21 of each year. Ex. F at 15 (2026s

Listing Memorandum).




                                                  9
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 10 of 37




       47.     The sixth series of bonds, designated US922646AS37, is scheduled to mature on

September 15, 2027, and accrues interest at a rate of 9.25% per year. Ex. G (2027s Prospectus). I

refer to this series of bonds as “the 9.25% 2027 Bonds” or “the 2027s.”

       48.     Pharo Gaia is a current beneficial owner of $143,000,000 principal amount of the

9.25% 2027 Bonds. Ex. B at 2. Pharo Macro is a current beneficial owner of $106,000,000

principal amount of the 9.25% 2027 Bonds. Ex. B at 4. Pharo Trading is a current beneficial

owner of $27,000,000 principal amount of the 9.25% 2027 Bonds. Ex. B at 1.

       49.     The terms of the 9.25% 2027 Bonds are set forth in the relevant prospectus. Ex. G

(2027s Prospectus). The 9.25% 2027 Bonds accrue at an interest rate of 9.25% per year until

payment of principal, including after maturity, including after maturity if the principal is not paid

at maturity. Ex. G at 73 (2027s Prospectus). Half of the annual interest (4.625%) is payable

biannually on March 15 and September 15 of each year. Ex. G at 73 (2027s Prospectus).

       50.     The seventh series of bonds, designated US922646BL74, was scheduled to mature

on January 13, 2034 and accrued interest at a rate of 9.375% per year. Ex. H at 1 (2034s Prospectus

Supplement). I refer to this series of bonds as “the 9.375% 2034 Bonds” or “the 2034s.”

       51.     Pharo Gaia is a current beneficial owner of $25,000,000 principal amount of the

9.375% 2034 Bonds. Ex. B at 3. Pharo Macro is a current beneficial owner of $5,000,000 principal

amount of the 9.375% 2034 Bonds. Ex. B at 4.

       52.     The terms of the 9.375% 2034 Bonds are set forth in the relevant Registered Global

Security. Ex. I (2034s Registered Global Security). The 9.375% 2034 Bonds accrue at an interest

rate of 9.375% per year “until the principal hereof is paid or made available for payment.” Ex. I

at 2 (2034s Registered Global Security). Half the annual interest (4.6875%) is payable biannually

on January 13 and July 13 of each year. Ex. I at 2 (2034s Registered Global Security).




                                                 10
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 11 of 37




       53.     On December 6, 2018, a group of creditors holding 25% or more in aggregate

outstanding principal amount of the 9.375% 2034 Bonds accelerated those bonds, rendering

immediately due and payable the full amount of all unpaid principal and interest on those bonds.

Ex. I at 13–14 (2034s Registered Global Security). Venezuela has not redeemed the 9.375% 2034

Bonds and remains obligated to make biannual interest payments at a rate of 9.375% per year. Ex.

I at 14 (2034s Registered Global Security).

       54.     The eighth series of bonds, designated USP97475AJ95, is scheduled to mature on

March 31, 2038 and accrues interest at a rate of 7.00% per year.             Ex. J (2038s Listing

Memorandum). I refer to this series of bonds as “the 7.00% 2038 Bonds” or “the 2038s.”

       55.     Pharo Trading is a current beneficial owner of $7,000,000 principal amount of the

7.00% 2038 Bonds. Ex. B at 1. The terms of the 7.00% 2038 Bonds are set forth in the relevant

listing memorandum. Ex. J (2038s Listing Memorandum). The 7.00% 2038 Bonds accrue at an

interest rate of 7.00% per year until payment of principal, including after maturity if the principal

is not paid at maturity. Ex. J at 18 (2038s Listing Memorandum). Half of the annual interest

(3.50%) is payable biannually on March 31 and September 30 of each year. Ex. J at 18 (2038s

Listing Memorandum).

       56.     In addition to the terms of payment, the global note and/or listing memorandum for

each series of bonds lists the following “Events of Default” (among others):

       (a) Venezuela shall fail to pay the principal amount of any Security when due and such

       failure continues for a period of 30 days; or

       (b) Venezuela shall fail to pay interest or other amounts due on any Security when due, and

       such failure continues for a period of 30 days . . . .

Ex. I at 12 (2034s Registered Global Security).




                                                  11
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 12 of 37




        57.    The global notes for the 2034s further provide that if either of those events of

default “shall have occurred and be continuing”:

        Venezuela agrees to pay within 30 days after receipt of a demand therefor all
        reasonable and documented out-of-pocket expenses of the holders (including,
        without limitation, all reasonable counsel fees and court costs, stamp taxes, duties
        and fees) incurred in connection with any reasonable investigation of any such
        Event of Default or enforcement of the Securities.

Ex. I at 14 (2034s Registered Global Security).

        58.    Also in each of the global notes and/or listing memoranda, Venezuela stated (in

sum and substance) that the Bonds “are direct, general, and unconditional obligations of

Venezuela,” and “pledge[d] its full faith and credit for the due and punctual payment of all amounts

due.” E.g., Ex. I at 5 (2034s Registered Global Security).

        ii.    The Fiscal Agency Agreements

        59.    Venezuela issued all eight series of bonds pursuant to fiscal agency agreements.

The 2027s were issued pursuant to a fiscal agency agreement dated September 3, 1997 (the “1997

FAA”). Ex. K at 1 (1997 FAA). The 2034s were issued pursuant to a fiscal agency agreement

dated August 6, 1998 (the “1998 FAA”).2 Ex. L at 1 (1998 FAA). The 2020s, 2023s, 2024s,

2025s, 2026s, and 2038s were issued pursuant to a fiscal agency agreement dated July 25, 2001

(the “2001 FAA”).3 Ex. N at 1 (2001 FAA). All three fiscal agency agreements were signed by

authorized representatives of Venezuela. Ex. K at 29 (1997 FAA); Ex. L at 33 (1998 FAA); Ex.

N at 31 (2001 FAA). Because the terms of the 1997, 1998, and 2001 fiscal agency agreements are




 2
     There are two amendments to the 1998 Fiscal Agency Agreement. Ex. M (1998 FAA
     Amendments). Those amendments are not relevant to this motion.
 3
     There are three amendments to the 2001 Fiscal Agency Agreement. Ex. O (2001 FAA
     Amendments). Those amendments are not relevant to this motion.


                                                  12
           Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 13 of 37




materially identical as they relate to this motion, Plaintiffs refer to them collectively as “the Fiscal

Agency Agreements” or “the Agreements.”

         60.    The Fiscal Agency Agreements reiterate that any bonds issued under them are

“unsecured . . . , direct, unconditional and general obligations of the Republic,” and that the “full

faith and credit of the Republic will be pledged for the due and punctual payment of all Notes and

for the due and timely performance of all obligations of the Republic.” E.g. Ex. N § 1(a) (2001

FAA).

         61.     With respect to enforcement, the Fiscal Agency Agreements provide that

Venezuela: (1) waives sovereign immunity to the fullest extent permitted by law, e.g., Ex.

N § 14(d) (2001 FAA); (2) consents to the personal jurisdiction of this Court and the Supreme

Court of the State of New York, County of New York, id. § 14(a); (3) consents to service of process

through its agent, the Consul General of the Republic of Venezuela in New York, id. § 14(b); and

(4) agrees that the Fiscal Agency Agreements and the Bonds will be governed by and interpreted

in accordance with New York law, id. at § 12; id. at A-4.

         iii.   Venezuela’s Breaches

         62.    Starting in October 2017, Venezuela began to cease meeting certain sovereign debt

obligations, including its obligations under the Bonds and the Fiscal Agency Agreements. See

generally Hanlon Decl.

         63.    On the 6.00% 2020 Bonds, Venezuela failed to make seven contractually required

pre-maturity interest payments—on December 9, 2017, June 9, 2018, December 9, 2018, June 9,

2019, December 9, 2019, June 9, 2020, and December 9, 2020—and failed to pay the entire

principal amount when those bonds matured on December 9, 2020. Hanlon Decl. ¶¶ 4–7, 10–13,

16–19.




                                                  13
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 14 of 37




        64.    On the 9.00% 2023 Bonds, Venezuela failed to make seven contractually required

pre-maturity interest payments: on November 7, 2017, May 7, 2018, November 7, 2018, May 7,

2019, November 7, 2019, May 7, 2020, and November 7, 2020. Hanlon Decl. ¶¶ 22–23, 26–27.

        65.    On the 8.25% 2024 Bonds, Venezuela failed to make seven contractually required

pre-maturity interest payments: on October 13, 2017, April 13, 2018, October 13, 2018, April 13,

2019, October 13, 2019, April 13, 2020, October 13, 2020, and April 13, 2021. Hanlon Decl.

¶¶ 30–31, 34–35, 38–39.

        66.    On the 7.65% 2025 Bonds, Venezuela failed to make seven contractually required

pre-maturity interest payments—on October 21, 2017, April 21, 2018, October 21, 2018, April 21,

2019, October 21, 2019, April 21, 2020, and October 21, 2020—and failed to pay the entire

principal amount when those bonds matured by acceleration on December 22, 2020. Hanlon Decl.

¶¶ 42–43, 45–46, 49–50, 52–53, 56–57, 59–60.4

        67.    On the 11.75% 2026 Bonds, Venezuela failed to make seven contractually required

pre-maturity interest payments: on October 21, 2017, on April 21, 2018, October 21, 2018, April

21, 2019, October 21, 2019, April 21, 2020, and October 21, 2020. Hanlon Decl. ¶¶ 63–64.5

        68.    On the 9.25% 2027 Bonds, Venezuela failed to make seven contractually required

pre-maturity interest payments: on March 15, 2018, September 15, 2018, March 15, 2019,

September 15, 2019, March 15, 2020, September 15, 2020, and March 15, 2021. Hanlon Decl.

¶¶ 67–68, 71–72, 75–76.




 4
     An eighth pre-maturity interest payment is due on April 21, 2021 and is reflected in the
     proposed default judgment.
 5
     An eighth pre-maturity interest payment is due on April 21, 2021 and is reflected in the
     proposed default judgment.


                                              14
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 15 of 37




       69.     On the 9.375% 2034 Bonds, Venezuela failed to make two contractually required

pre-maturity interest payments—on January 13, 2018 and July 13, 2018—and five contractually

required interest payments after the bond acceleration—on January 13, 2019, July 13, 2019,

January 13, 2020, July 13, 2020, and January 13, 2021. Venezuela also failed to pay the entire

principal amount when the group of creditors accelerated the bond on December 6, 2018, rendering

the full amount of all unpaid principal and interest immediately due and payable. Hanlon Decl.

¶¶ 79–80, 82–83, 86–87, 89–90.

       70.     On the 7.00% 2038 Bonds, Venezuela failed to make six contractually required pre-

maturity interest payments: on March 31, 2018, September 30, 2018, March 31, 2019, September

30, 2019, March 31, 2020, September 30, 2020, and March 31, 2021. Hanlon Decl. ¶¶ 93–94.

       iv.     Venezuela Has Waived Sovereign Immunity

       71.     The FSIA provides that “a foreign state shall be immune from the jurisdiction of

the courts of the United States and of the States except as provided in sections 1605 to 1607 of this

chapter.” 28 U.S.C. § 1604. Section 1605 of the FSIA provides that a “foreign state shall not be

immune from the jurisdiction of courts of the United States or of the States in any case … in which

the foreign state has waived its immunity either explicitly or by implication.”           28 U.S.C.

§ 1605(a)(1). In Section 14(d) of the Fiscal Agency Agreements, Venezuela explicitly waived its

sovereign immunity for cases brought in this Court relating to the Bonds:

       To the extent that the Issuer [Venezuela] … shall be entitled, with respect to any
       Related Proceeding at any time brought against the Issuer … in any jurisdiction in
       which any Specified Court is located … to any immunity from suit, from the
       jurisdiction of any such court … , and to the extent that in any such jurisdiction
       there shall be attributed such an immunity, the Issuer irrevocably agrees not to
       claim and irrevocably waives such immunity to the fullest extent permitted by
       the laws of such jurisdiction (including, without limitation, the Foreign
       Sovereign Immunities Act of 1976 of the United States) ….




                                                 15
            Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 16 of 37




Ex. N § 14(d) (2001 FAA) (emphases added); see also Ex. K § 14(d) (1997 FAA); Ex. L § 14(d)

(1998 FAA).

           72.   Plaintiffs’ suit on the Bonds is a Related Proceeding, as defined by the Fiscal

Agency Agreements, because it is a “suit, action or proceeding against [Venezuela] or its

properties, assets or revenues with respect to this Agreement [or] any Note or coupon appertaining

thereto.” E.g., Ex. N § 14(a) (2001 FAA). This Court is a Specified Court as defined by the Fiscal

Agency Agreements. E.g., Ex. N § 14(a) (2001 FAA). Thus, because Venezuela has “irrevocably

agree[d] not to claim and irrevocably waive[d]” sovereign immunity in these suits, Ex. N § 14(d)

(2001 FAA), the FSIA poses no barrier to this Court’s exercise of jurisdiction over Plaintiffs’ suit.

See EM Ltd. v. Republic of Argentina, 695 F.3d 201, 203 & n.1 (2d Cir. 2012).

           v.    Venezuela Breached Its Contractual Obligations

           73.   Plaintiffs are entitled to judgment on their breach-of-contract claims for

nonpayment of the Bonds because: (1) Plaintiffs have contractual standing to bring these claims,

(2) Venezuela has breached its obligations under the Bonds and the Fiscal Agency Agreements,

and (3) Venezuela has no defenses.

           74.   First, Plaintiffs have contractual standing to bring these claims against Venezuela

because the record holders of the Bonds have authorized this suit. See Allan Applestein TTEE

FBO D.C.A. v. Province of Buenos Aires, 415 F.3d 242, 243 (2d Cir. 2005) (Cede & Co. letters

provide contractual standing to sue). Cede & Co.—the nominee of the Depository Trust Company

and the entity acting as the owner and holder of record for the 2020s, 2023s, 2024s, 2026s, 2027s,

2034s, and 2038s—has provided written authorization to Plaintiffs to file suit. See Ex. P (Cede &

Co. Authorization Letters). Deutsche Bank AG—the common depositary for the 2025s—has also

provided written authorization to Plaintiffs to file suit. See Ex. Q (Deutsche Bank Authorization

Letter).


                                                 16
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 17 of 37




       75.     Second, Venezuela is liable for breach of contract. Under New York law, which

applies under the terms of the Fiscal Agency Agreements and the Bonds, the “essential elements

of a cause of action to recover damages for breach of contract are (1) the existence of a contract,

(2) the plaintiff’s performance pursuant to the contract, (3) the defendant’s breach of its contractual

obligations, and (4) damages resulting from the breach.” Junger v. John V. Dinan Assocs., Inc.,

164 A.D.3d 1428, 1430 (N.Y. App. Div. 2018). It is beyond dispute that the Bonds and the Fiscal

Agency Agreements are valid contracts and that Plaintiffs have met all of their obligations. The

following undisputed facts further show that Venezuela has breached its contractual obligations

and that Plaintiffs are entitled to damages:

6.00% 2020 Bonds – The Funds:

       76.     Pharo Gaia is a current beneficial owner of $186,000,000 principal amount of the

6.00% 2020 Bonds. Ex. B at 3.

       77.     Pharo Macro is a current beneficial owner of $190,450,000 principal amount of the

6.00% 2020 Bonds. Ex. B at 4.

       78.     Pharo Trading is a current beneficial owner of $4,500,000 principal amount of the

6.00% 2020 Bonds. Ex. B at 1.

       79.     The 2020s Listing Memorandum sets forth the terms of the 6.00 % 2020 Bonds.

Ex. A (2020s Listing Memorandum).

       80.     The bonds accrue interest on June 9 and December 9 of each year at a rate of 6.00%

per year (or 3.00% per payment). Ex. A at 19 (2020s Listing Memorandum).

       81.     The bonds matured on December 9, 2020, at which time the entire principal amount

became due and payable. Ex. A at 19 (2020s Listing Memorandum).




                                                  17
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 18 of 37




       82.     Because Venezuela has not repaid the principal amount, the bonds continue to

accrue interest at a rate of 6.00% per year, payable on June 9 and December 9 of each year. Ex.

A at 19 (2020s Listing Memorandum).

       83.     Venezuela failed to make interest payments of 3.00% on December 9, 2017, June

9, 2018, December 9, 2018, June 9, 2019, December 9, 2019, June 9, 2020, and December 9,

2020, as required by the terms of the 2020s. Hanlon Decl. ¶¶ 4, 10, 16; Ex. A at 19 (2020s Listing

Memorandum).

       84.     Venezuela has yet to make those interest payments. Hanlon Decl. ¶¶ 5, 11, 17.

       85.     Venezuela failed to pay the principal amount on the 6.00% 2020 Bonds, which

became due and payable on December 9, 2020. Hanlon Decl. ¶¶ 6, 12, 18; Ex. A at 13 (2020s

Listing Memorandum).

       86.     Venezuela has yet to make those principal payments. Hanlon Decl. ¶¶ 7, 13, 19.

       87.     As a result of Venezuela’s failure to pay the entire principal amount when the

6.00% 2020 Bonds matured, biannual interest payments on the bonds continue to accrue at a rate

of 6.00% per year. Ex. A at 19 (2020s Listing Memorandum).

       88.     As a result of Venezuela’s breaches, the Funds are entitled to damages in the

amount discussed below. Hanlon Decl. ¶¶ 8, 14, 20.

9.00% 2023 Bonds – Pharo Gaia and Pharo Macro:

       89.     Pharo Gaia is a current beneficial owner of $24,000,000 principal amount of the

9.00% 2023 Bonds. Ex. B at 3.

       90.     Pharo Macro is a current beneficial owner of $19,000,000 principal amount of the

9.00% 2023 Bonds. Ex. B at 5.

       91.     The 2023s Listing Memorandum sets forth the terms of the 9.00% 2023 Bonds. Ex.

C (2023s Listing Memorandum).


                                               18
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 19 of 37




       92.    The bonds accrue interest on May 7 and November 7 of each year at a rate of 9.00%

per year (or 4.50% per payment). Ex. C (2023s Listing Memorandum).

       93.    Venezuela failed to make interest payments of 4.50% on November 7, 2017, May

7, 2018, November 7, 2018, May 7, 2019, November 7, 2019, May 7, 2020, and November 7, 2020

as required by the terms of the 9.00% 2023 Bonds. Hanlon Decl. ¶¶ 22, 26; Ex. C at 14 (2023s

Listing Memorandum).

       94.    Venezuela has yet to make those interest payments. Hanlon Decl. ¶¶ 23, 27.

       95.    As a result of Venezuela’s breaches, Pharo Gaia and Pharo Macro are entitled to

damages in the amounts discussed below. Hanlon Decl. ¶¶ 24, 28.

8.25% 2024 Bonds – The Funds:

       96.    Pharo Gaia is a current beneficial owner of $75,500,000 principal amount of the

8.25% 2024 Bonds. Ex. B at 3.

       97.    Pharo Macro is a current beneficial owner of $44,300,000 principal amount of the

8.25% 2024 Bonds. Ex. B at 5.

       98.    Pharo Trading is a current beneficial owner of $17,700,000 principal amount of the

8.25% 2024 Bonds. Ex. B at 1.

       99.    The 2024s Listing Memorandum sets forth the terms of the 8.25% 2024 Bonds. Ex.

D (2024s Listing Memorandum).

       100.   The bonds accrue interest on April 13 and October 13 of each year at a rate of

8.25% per year (or 4.125% per payment). Ex. D (2024s Listing Memorandum).

       101.   Venezuela failed to make interest payments of 4.125% on October 13, 2017, April

13, 2018, October 13, 2018, April 13, 2019, and October 13, 2019, April 13, 2020, October 13,

2020, and April 13, 2021, as required by the terms of the 8.25% 2024 Bonds. Hanlon Decl. ¶¶ 30,

34, 38; Ex. D at 15 (2024s Listing Memorandum).


                                              19
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 20 of 37




       102.   Venezuela has yet to make those interest payments. Hanlon Decl. ¶¶ 31, 35, 39.

       103.   As a result of Venezuela’s breaches, the Funds are entitled to damages in the

amounts discussed below. Hanlon Decl. ¶¶ 32, 36, 40.

7.65% 2025 Bonds – The Funds:

       104.   Pharo Gaia is a current beneficial owner of $176,000,000 principal amount of the

7.65% Bonds. Ex. B at 3.

       105.   Pharo Macro is a current beneficial owner of $255,500,000 principal amount of the

7.65% Bonds. Ex. B at 4.

       106.   Pharo Trading is a current beneficial owner of $26,000,000 principal amount of the

7.65% Bonds. Ex. B at 1.

       107.   The 2025s Listing Memorandum sets forth the terms of the 7.65% 2025 Bonds. Ex.

E (2025s Listing Memorandum).

       108.   The bonds accrue interest on April 21 and October 21 of each year at a rate of

7.65% per year (or 3.825% per payment). Ex. E (2025s Listing Memorandum).

       109.   A group of creditors holding 25% or more in aggregate outstanding principal

amount of the 7.65% 2025 Bonds accelerated those bonds in accordance with the 2001 FAA and

the bond terms on December 22, 2020, at which time the entire principal amount became due and

payable. Hanlon Decl. ¶¶ 44, 51, 58; Ex. E at 25 (2025s Listing Memorandum).

       110.   Because Venezuela has not repaid the principal amount, the bonds continue to

accrue interest at a rate of 7.65% per year, payable on April 21 and October 21 of each year. Ex.

E (2025s Listing Memorandum).

       111.   Venezuela failed to make interest payments of 3.825% on October 21, 2017, April

21, 2018, October 21, 2018, April 21, 2019, October 21, 2019, April 21, 2020, and October 21,




                                               20
        Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 21 of 37




2020 as required by the terms of the 7.65% 2025 Bonds. Hanlon Decl. ¶¶ 42, 49, 56; Ex. E at 22

(2025s Listing Memorandum).

       112.   Venezuela has yet to make those interest payments. Hanlon Decl. ¶¶ 43, 50, 57.

       113.   Venezuela failed to pay the principal amount on the 7.65% 2025 Bonds, which

became due and payable on December 22, 2020. Hanlon Decl. ¶¶ 45, 52, 59; Ex. E at 25 (2025s

Listing Memorandum).

       114.   As a result of Venezuela’s breaches, the Funds are entitled to damages in the

amounts discussed below. Hanlon Decl. ¶¶ 47, 54, 61.

11.75% 2026 Bonds – Pharo Macro:

       115.   Pharo Macro is a current beneficial owner of $5,000,000 principal amount of the

11.75% 2026 Bonds. Ex. B at 4.

       116.   The 2026s Listing Memorandum sets forth the terms of the 11.75% 2026 Bonds.

Ex. F (2026s Listing Memorandum).

       117.   The bonds accrue interest on April 21 and October 21 of each year at a rate of

11.75% per year (or 5.875% per payment). Ex. F (2026s Listing Memorandum).

       118.   Venezuela failed to make interest payments of 5.875% on October 21, 2017, April

21, 2018, October 21, 2018, April 21, 2019, October 21, 2019, April 21, 2020, and October 21,

2020 as required by the terms of the 11.75% 2026 Bonds. Hanlon Decl. ¶ 63; Ex. F at 15 (2026s

Listing Memorandum).

       119.   Venezuela has yet to make those interest payments. Hanlon Decl. ¶ 64.

       120.   As a result of Venezuela’s breaches, Pharo Macro is entitled to damages in the

amounts discussed below. Hanlon Decl. ¶ 65.




                                              21
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 22 of 37




9.25% 2027 Bonds – The Funds:

       121.    Pharo Gaia is a current beneficial owner of $143,000,000 principal amount of the

9.25% 2027 Bonds. Ex. B at 2.

       122.    Pharo Macro is a current beneficial owner of $106,000,000 principal amount of the

9.25% 2027 Bonds. Ex. B at 4.

       123.    Pharo Trading is a current beneficial owner of $27,000,000 principal amount of the

9.25% 2027 Bonds. Ex. B at 1.

       124.    The 2027s Prospectus sets forth the terms of the 9.25% 2027 Bonds. Ex. G (2027s

Prospectus).

       125.    The bonds accrue interest on March 15 and September 15 of each year at a rate of

9.25% per year (or 4.625% per payment). Ex. G (2027s Prospectus).

       126.    Venezuela failed to make interest payments of 4.625% on March 15, 2018,

September 15, 2018, March 15, 2019, September 15, 2019, March 15, 2020, September 15, 2020,

and March 15, 2021, as required by the terms of the 9.25% 2027 Bonds. Hanlon Decl. ¶¶ 67, 71,

75; Ex. G at 73 (2027s Prospectus).

       127.    Venezuela has yet to make those interest payments. Hanlon Decl. ¶¶ 68, 72, 76.

       128.    As a result of Venezuela’s breaches, the Funds are entitled to damages in the

amounts discussed below. Hanlon Decl. ¶¶ 69, 73, 77.

9.375% 2034 Bonds – Pharo Gaia and Pharo Macro:

       129.    Pharo Gaia is a current beneficial owner of $25,000,000 principal amount of the

9.375% 2034 Bonds. Ex. B at 3.

       130.    Pharo Macro is a current beneficial owner of $5,000,000 principal amount of the

9.375% 2034 Bonds. Ex. B at 4.




                                               22
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 23 of 37




       131.   The Registered Global Security for the 2034s sets forth the terms of the 9.375%

2034 Bonds. Ex. I (2034s Registered Global Security).

       132.   The bonds accrue interest on January 13 and July 13 of each year at a rate of 9.375%

per year (or 4.6875% per payment). Ex. I (2034s Registered Global Security).

       133.   A group of creditors holding 25% or more in aggregate outstanding principal mount

of the 9.375% 2034 Bonds accelerated those bonds in accordance with the 1998 FAA and the bond

terms on December 6, 2018, at which time the entire principal amount became due and payable.

Hanlon Decl. ¶¶ 81, 88; Ex. I (2034s Registered Global Security).

       134.   Because Venezuela has not repaid the principal amount, the bonds continue to

accrue interest at a rate of 9.375% per year, payable on January 13 and July 13 of each year. Ex.

I (2034s Registered Global Security).

       135.   Venezuela failed to make interest payments of 4.6875% on January 13, 2018, July

13, 2018, January 13, 2019, July 13, 2019, January 13, 2020, July 13, 2020, and January 13, 2021,

as required by the terms of the 9.375% 2034 Bonds. Hanlon Decl. ¶¶ 79, 86; Ex. I at 2 (2034s

Registered Global Security).

       136.   Venezuela has yet to make those interest payments. Hanlon Decl. ¶¶ 80, 87.

       137.   Venezuela failed to pay the principal amount on the 9.375% 2034 Bonds, which

became due and payable on December 6, 2018. Hanlon Decl. ¶¶ 82, 89; Ex. I at 13–14 (2034s

Registered Global Security).

       138.   Venezuela has yet to make those principal payments. Hanlon Decl. ¶¶ 83, 90.

       139.   As a result of Venezuela’s failure to pay the entire principal amount when the

9.375% 2034 Bonds were accelerated, biannual interest payments on the bonds continue to accrue

at a rate of 9.375% per year. Ex. I (2034s Registered Global Security).




                                               23
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 24 of 37




         140.   As a result of Venezuela’s breaches, Pharo Gaia and Pharo Macro are entitled to

damages in the amounts discussed below. Hanlon Decl. ¶¶ 84, 91.

7.00% 2038 Bonds – Pharo Trading:

         141.   Pharo Trading is a current beneficial owner of $7,000,000 principal amount of the

7.00% 2038 Bonds. Ex. B at 1.

         142.   The 2038s Listing Memorandum sets forth the terms of the 7.00% 2038 Bonds. Ex.

J (2038s Listing Memorandum).

         143.   The bonds accrue interest on March 31 and September 30 of each year at a rate of

7.00% per year (or 3.50% per payment). Ex. J (2038s Listing Memorandum).

         144.   Venezuela failed to make interest payments of 3.50% on March 31, 2018,

September 30, 2018, March 31, 2019, September 30, 2019, March 31, 2020, September 30, 2020,

and March 31, 2021, as required by the terms of the 7.00% 2038 Bonds. Hanlon Decl. ¶ 93; Ex. J

at 18 (2038s Listing Memorandum).

         145.   Venezuela has yet to make those interest payments. Hanlon Decl. ¶ 94.

         146.   As a result of Venezuela’s breaches, Pharo Trading is entitled to damages in the

amounts discussed below. Hanlon Decl. ¶ 95.

         147.   Default judgment in favor of Plaintiffs is therefore warranted on the undisputed

facts.

E.       Proposed Damages and the Basis for Each Element of Damages

         148.   As a result of Venezuela’s contract breaches, Plaintiffs are entitled to four

categories of damages: missed principal payments, missed interest payments, prejudgment

interest, and attorneys’ fees and costs.

         149.   First, Plaintiffs are entitled to missed principal payments. Principal on the 9.375%

2034 Bonds came due on December 6, 2018 and has not been paid. Principal on the 6.00% 2020


                                                 24
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 25 of 37




Bonds came due on December 9, 2020 and has not been paid. Principal on the 7.65% 2025 Bonds

came due on December 22, 2020 and has not been paid.

        150.    Second, Plaintiffs are entitled to interest on principal. That includes pre-maturity

biannual interest payments that already have accrued, and also includes post-maturity biannual

interest payments that already have accrued or may accrue before the date of judgment. Venezuela

agreed in the global note governing each series of bonds “to pay interest … at the [applicable rate]

until the principal hereof is paid or made available for payment.” See, e.g., Ex. I at 2 (2034s

Registered Global Security).

        151.    Thus, because Venezuela has not paid the principal owed on the 6.00% 2020 Bonds,

the 7.65% 2025 Bonds, or the 9.375% 2034 Bonds upon their maturity, Venezuela remains

obligated to make biannual interest payments after maturity at the same rates and on the same dates

that it made interest payments before maturity. See NML Capital v. Republic of Argentina, 17

N.Y.3d 250, 259–62 (2011). In addition, to the extent the date of final judgment falls between two

biannual interest payments, Plaintiffs are entitled to interest that has accrued at the contract rate up

to the judgment date.

        152.    Third, Plaintiffs are entitled to statutory prejudgment interest on all missed interest

payments. Under New York law, which applies under the terms of the Fiscal Agency Agreements

and the Bonds (supra at 8),6 prejudgment interest accrues at the statutory rate of 9% (CPLR 5004)

for missed pre-maturity and post-maturity interest payments. See NML Capital, 17 N.Y.3d at 265–

67 (statutory prejudgment interest accrues for post-maturity interest payments); see also Capital


 6
     This Court has previously held in a case dealing with similar bonds and FAAs that New York’s
     prejudgment interest statute applies, because while “the Court has jurisdiction over this action
     pursuant to the FSIA, the substantive law governing Plaintiffs’ claims is the law of New York.”
     Pharo Gaia Fund, Ltd. v. Bolivarian Rep. of Venezuela, No. 1:19-cv-03123-AT (S.D.N.Y.
     Sept. 30, 2020), ECF No. 56 at 13.


                                                  25
            Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 26 of 37




Ventures Int’l v. Republic of Argentina, 552 F.3d 289, 296 (2d Cir. 2009) (applying New York’s

statutory prejudgment interest rate).

       153.     Prejudgment interest runs “from the date the [interest] payment[s] became due”

until the date of judgment. NML Capital, 17 N.Y.3d at 258; see also CPLR 5001. Plaintiffs do

not claim statutory prejudgment interest on missed principal payments.

       154.     Finally, Plaintiffs are entitled to attorneys’ fees and costs. Venezuela’s failure to

pay interest and principal on the Bonds for more than 30 days constitutes an “Event of Default”

under the global notes. See, e.g., Ex. I at 12 (2034s Registered Global Security). As a result, under

the terms of the 2034s Registered Global Security, Plaintiffs are entitled to an awarded of “all

reasonable and documented out-of-pocket expenses,” including “all reasonable counsel fees and

court costs, stamp taxes, duties and fees[] incurred in connection with . . . the enforcement of the

Securities.” Ex. I at 14 (2034s Registered Global Security).

       i.       Calculation of Damages

       155.     Plaintiffs therefore request damages as follows:

6.00% 2020 Bonds

Pharo Gaia

       156.     Principal Payments: $186,000,000 in missed principal payments that accrued on

December 9, 2020. Hanlon Decl. ¶ 6.

       157.     Interest on Principal: $39,060,000 for the seven missed biannual interest payments

on December 9, 2017, June 9, 2018, December 9, 2018, June 9, 2019, December 9, 2019, June 9,

2020, and December 9, 2020, plus any further post-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 4.




                                                 26
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 27 of 37




       158.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       159.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Macro

       160.    Principal Payments: $190,450,000 in missed principal payments that accrued on

December 9, 2020. Hanlon Decl. ¶ 12.

       161.    Interest on Principal: $39,994,500 for the seven missed biannual interest payments

on December 9, 2017, June 9, 2018, December 9, 2018, June 9, 2019, December 9, 2019, June 9,

2020, and December 9, 2020, plus any further post-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 10.

       162.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       163.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Trading

       164.    Principal Payments: $4,500,000 in missed principal payments that accrued on

December 9, 2020. Hanlon Decl. ¶ 18.

       165.    Interest on Principal: $945,000 for the seven missed biannual interest payments on

December 9, 2017, June 9, 2018, December 9, 2018, June 9, 2019, December 9, 2019, June 9,

2020, and December 9, 2020, plus any further post-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 16.

       166.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.


                                               27
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 28 of 37




       167.    Attorneys’ fees: In an amount to be proved after the entry of judgment.


9.00% 2023 Bonds

Pharo Gaia

       168.    Interest on Principal: $7,560,000 for the seven missed biannual interest payments

on November 7, 2017, May 7, 2018, November 7, 2018, May 7, 2019, November 7, 2019, May 7,

2020, and November 7, 2020, plus any further pre-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 22.

       169.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       170.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Macro

       171.    Interest on Principal: $5,985,000 for the seven missed biannual interest payments

on November 7, 2017, May 7, 2018, November 7, 2018, May 7, 2019, November 7, 2019, May 7,

2020, and November 7, 2020, plus any further pre-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 26.

       172.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       173.    Attorneys’ fees: In an amount to be proved after the entry of judgment.




                                               28
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 29 of 37




8.25% 2024 Bonds

Pharo Gaia

       174.    Interest on Principal: $24,915,000 for the eight missed biannual interest payments

on October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, October 13, 2019, April

13, 2020, October 13, 2020, and April 13, 2021, plus any further pre-maturity interest payments

that accrue by the date of judgment, plus any interest that accrues between the last interest payment

and the date of judgment. Hanlon Decl. ¶ 30.

       175.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       176.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Macro

       177.    Interest on Principal: $14,619,000 for the eight missed biannual interest payments

on October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, October 13, 2019, April

13, 2020, October 13, 2020, and April 13, 2021, plus any further pre-maturity interest payments

that accrue by the date of judgment, plus any interest that accrues between the last interest payment

and the date of judgment. Hanlon Decl. ¶ 34.

       178.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       179.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Trading

       180.    Interest on Principal: $5,841,000 for the eight missed biannual interest payments

on October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, October 13, 2019, April

13, 2020, October 13, 2020, and April 13, 2021, plus any further pre-maturity interest payments




                                                 29
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 30 of 37




that accrue by the date of judgment, plus any interest that accrues between the last interest payment

and the date of judgment. Hanlon Decl. ¶ 38.

        181.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

        182.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

7.65% 2025 Bonds

Pharo Gaia

        183.    Principal Payments: $176,000,000 in missed principal payments that accrued on

December 22, 2020. Hanlon Decl. ¶ 45.

        184.    Interest on Principal: $47,124,000 for the seven missed biannual interest payments

on October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October 21, 2019, April

21, 2020, and October 21, 2020, plus any further pre-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 42.7

        185.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

        186.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Macro

        187.    Principal Payments: $255,500,000 in missed principal payments that accrued on

December 22, 2020. Hanlon Decl. ¶ 52.




 7
     An eighth pre-maturity interest payment is due on April 21, 2021, in the amount of $6,732,000.
     In anticipation of Venezuela failing to make this contractually required payment, it is included
     in the proposed default judgment.


                                                 30
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 31 of 37




        188.    Interest on Principal: $68,410,125 for the seven missed biannual interest payments

on October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October 21, 2019, April

21, 2020, and October 21, 2020, plus any further pre-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 49.8

        189.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

        190.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Trading

        191.    Principal Payments: $26,000,000 in missed principal payments that accrued on

December 22, 2020. Hanlon Decl. ¶ 59.

        192.    Interest on Principal: $6,961,500 for the seven missed biannual interest payments

on October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October 21, 2019, April

21, 2020, and October 21, 2020, plus any further pre-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 56.9

        193.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

        194.    Attorneys’ fees: In an amount to be proved after the entry of judgment.



 8
     An eighth pre-maturity interest payment is due on April 21, 2021, in the amount of $9,772,875.
     In anticipation of Venezuela failing to make this contractually required payment, it is included
     in the proposed default judgment.
 9
     An eighth pre-maturity interest payment is due on April 21, 2021, in the amount of $994,500.
     In anticipation of Venezuela failing to make this contractually required payment, it is included
     in the proposed default judgment.


                                                 31
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 32 of 37




11.75% 2026 Bonds – Pharo Macro

        195.    Interest on Principal: $2,056,250 for the seven missed biannual interest payments

on October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October 21, 2019, April

21, 2020, and October 21, 2020, plus any further pre-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 63.10

        196.    Prejudgment Interest:    Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

        197.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

9.25% 2027 Bonds

Pharo Gaia

        198.    Interest on Principal: $46,296,250 for the seven missed biannual interest payments

on March 15, 2018, September 15, 2018, March 15, 2019, September 15, 2019, March 15, 2020,

September 15, 2020, and March 15, 2021, plus any further pre-maturity interest payments that

accrue by the date of judgment, plus any interest that accrues between the last interest payment

and the date of judgment. Hanlon Decl. ¶ 67.

        199.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

        200.    Attorneys’ fees: In an amount to be proved after the entry of judgment.




10
     An eighth pre-maturity interest payment is due on April 21, 2021, in the amount of $293,750.
     In anticipation of Venezuela failing to make this contractually required payment, it is included
     in the proposed default judgment.


                                                 32
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 33 of 37




Pharo Macro

       201.    Interest on Principal: $34,317,500 for the seven missed biannual interest payments

on March 15, 2018, September 15, 2018, March 15, 2019, September 15, 2019, March 15, 2020,

September 15, 2020, and March 15, 2021, plus any further pre-maturity interest payments that

accrue by the date of judgment, plus any interest that accrues between the last interest payment

and the date of judgment. Hanlon Decl. ¶ 71.

       202.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       203.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Trading

       204.    Interest on Principal: $8,741,250 for the seven missed biannual interest payments

on March 15, 2018, September 15, 2018, March 15, 2019, September 15, 2019, March 15, 2020,

September 15, 2020, and March 15, 2021, plus any further pre-maturity interest payments that

accrue by the date of judgment, plus any interest that accrues between the last interest payment

and the date of judgment. Hanlon Decl. ¶ 75.

       205.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       206.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

9.375% 2034 Bonds

Pharo Gaia

       207.    Principal Payments: $25,000,000 in missed principal payments that accrued on

December 6, 2018. Hanlon Decl. ¶ 82.

       208.    Interest on Principal: $8,203,125 for the seven missed biannual interest payments

on January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January 13, 2020, July 13,


                                               33
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 34 of 37




2020, and January 21, 2021, plus any further post-maturity interest payments that accrue by the

date of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 79.

       209.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       210.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

Pharo Macro

       211.    Principal Payments: $5,000,000 in missed principal payments that accrued on

December 6, 2018. Hanlon Decl. ¶ 89.

       212.    Interest on Principal: $1,640,625 for the seven missed biannual interest payments

on January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January 13, 2020, July 13,

2020, and January 13, 2021, plus any further pre-maturity interest payments that accrue by the date

of judgment, plus any interest that accrues between the last interest payment and the date of

judgment. Hanlon Decl. ¶ 86.

       213.    Prejudgment Interest: Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

       214.    Attorneys’ fees: In an amount to be proved after the entry of judgment.

7.00% 2038 Bonds – Pharo Trading

       215.    Interest on Principal: $1,715,000 for the seven missed biannual interest payments

on March 31, 2018, September 30, 2018, March 31, 2019, September 30, 2019, March 31, 2020,

September 30, 2020, and March 31, 2021, plus any further pre-maturity interest payments that

accrue by the date of judgment, plus any interest that accrues between the last interest payment

and the date of judgment. Hanlon Decl. ¶ 93.




                                                34
          Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 35 of 37




        216.   Prejudgment Interest:    Prejudgment interest on missed interest payments that

accrues at the 9% statutory rate from the date of each missed interest payment.

        217.   Attorneys’ fees: In an amount to be proved after the entry of judgment.

        218.   In sum, Plaintiffs are entitled to damages in the following amounts: Pharo Gaia is

entitled to $560,158,375 plus any interest payments that may accrue and remain unpaid prior to

the date of judgment, along with prejudgment interest. Pharo Macro is entitled to $617,973,000

plus any interest payments that may accrue and remain unpaid prior to the date of judgment, along

with prejudgment interest and attorneys’ fees. Pharo Trading is entitled to $54,703,750 plus any

interest payments that may accrue and remain unpaid prior to the date of judgment, along with

prejudgment interest and attorneys’ fees.11

        ii.    Plaintiffs Are Entitled to Postjudgment Interest

        219.   Once the Court enters judgment against Venezuela, Plaintiffs will be entitled to

statutory postjudgment interest on the entire judgment amount. Postjudgment interest, unlike

prejudgment interest, is governed by federal statute. See 28 U.S.C. § 1961(a); Cappiello v. ICD

Publ’ns, Inc., 720 F.3d 109 (2d Cir. 2013); see also NML Capital, 435 F. App’x at 44 (directing

the application of 28 U.S.C. § 1961(a)). Postjudgment interest “shall be calculated from the date

of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the

calendar week preceding the date of the judgment.” 28 U.S.C. § 1961(a).




11
     As noted above, the proposed default judgment includes anticipated missed interest payments
     on April 21, 2021. The damages including those payments are $566,890,375 for Pharo Gaia,
     $628,039,625 for Pharo Macro, and $55,698,250 for Pharo Trading, plus any interest payments
     that may accrue and remain unpaid prior to the date of judgment, along with prejudgment
     interest.


                                               35
         Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 36 of 37




F.     No Inquest Into Damages

       220.    No separate inquest for damages is necessary. On a motion or application for

default judgment, “[w]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.” Cement & Concrete

Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, Educ. & Training Fund &

Other Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012) (alteration in

original). “Upon entry of a default, a plaintiff’s claims for damages generally must be established

in an evidentiary proceeding at which the defendant is afforded the opportunity to contest the

amount claimed,” however, “such a hearing is not mandatory.” Id. “No hearing is required as

long as the court ensures that there is a basis for the damages specified in the default judgment.”

Double Green Produce, Inc. v. Forum Supermarket Inc., 387 F. Supp. 3d 260, 271–72 (E.D.N.Y.

2019) (alterations and quotation marks omitted). This requirement may be satisfied “upon a review

of detailed affidavits and documentary evidence.” Cement & Concrete Workers, 699 F.3d at 234.

       221.    Here, Plaintiffs have established their entitlement to the claimed damages through

the submission of “detailed affidavits and documentary evidence” showing both their beneficial

ownership of the bonds and the amount and date of missed payments on the bonds. An inquest is

not necessary to determine the proper scope of damages here, and would unnecessarily expend

judicial resources.




                                                 36
        Case 1:20-cv-08497-AT Document 25 Filed 04/21/21 Page 37 of 37




Executed: April 21, 2021

Washington, DC

                                            /s/ Matthew D. McGill        .
                                            Matthew D. McGill
                                            MMcGill@gibsondunn.com
                                            1050 Connecticut Avenue, N.W.
                                            Washington, D.C. 20036
                                            (202) 887-3680

                                            Counsel for Plaintiffs Pharo Gaia
                                            Fund, Ltd. and Pharo Macro Fund,
                                            Ltd.




                                      37
